The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua E. Kim on July 7, 2021.

The title of the application has been amended as follows to better characterize the claimed invention.

“QUANTITATION OF INSULIN BY MASS SPECTROMETRY OF INSULIN A CHAIN”

The claims have been amended as follows. 

1.    (Original)  A method for determining the amount of insulin in a biological sample when taken from a human, by tandem mass spectrometry, the method comprising:
(a)    subjecting the sample to conditions suitable to generate insulin A chains from insulin;
(b)    subjecting the sample from step (a) to solid phase extraction (SPE) and high performance liquid chromatography (HPLC) to obtain a fraction enriched in insulin A chains;
(c)    subjecting the enriched insulin A chains to an ionization source under conditions suitable to generate one or more insulin A chain ions detectable by mass spectrometry; and
(d)    determining the amount of one or more insulin A chain ions by tandem mass spectrometry,
wherein the amount of ions determined in step (d) is related to the amount of insulin in said sample.

2.    (Original)  The method of claim 1, wherein said biological sample comprises a plasma or serum sample.

3.    (Original)  The method of claim 1, wherein said ionization source is an electrospray (ESI) ionization source.

4.    (Original)  The method of claim 1, wherein said sample is subjected to acidic conditions prior to ionization in positive ion mode.

5.    (Original)  The method of claim 4, wherein subjecting said sample to acidic conditions comprises subjecting said sample to formic acid.



7.    (Original)  The method of claim 6, wherein said one or more ions determined in step (d) comprise an insulin A chain precursor ion selected from the group consisting of ions with a mass to charge ratio (m/z) of 1192.9 ± 0.5 and 795.4 ± 0.5.

8.    (Currently Amended)  The method of claim 6, wherein said one or more ions determined in step (d) comprise one or more fragment ions selected from the group of ions with mass to charge ratios (m/z) of [[570.0]] 513.0 ± 0.5, [[456.0]] 399.0 ± 0.5, [[293.0]] 236.0 ± 0.5, and 133.0 ± 0.5.

9.    (Currently Amended)  The method of claim 6, wherein said one or more ions determined in step (d) comprise one or more fragment ions from an insulin A chain precursor ion with a mass to charge ratio (m/z) of 1192.9 ± 0.5 [[and]] or one or more fragment ions from an insulin A chain precursor ion with m/z of 795.4 ± 0.5.

10.    (Currently Amended)  The method of claim 9, wherein said one or more fragment ions from each precursor ion comprise one or more fragment ions selected from the group consisting of ions with m/z of [[570.0]] 513.0 ± 0.5, [[456.0]] 399.0 ± 0.5, [[293.0]] 236.0 ± 0.5, and 133.0 ± 0.5.

11.    (Original)  The method of claim 1, further comprising chemically modifying the insulin A chains generated in step (a) prior to ionization.

12.    (Original)  The method of claim 11, wherein said chemical modification comprises alkylating said insulin A chains.

13.    (Original)  The method of claim 12, wherein said one or more ions determined in step (d) comprise an alkylated insulin A chain precursor ion selected from the group consisting of ions with a mass to charge ratio (m/z) of 1306.0 ± 0.5 and 871.0 ± 0.5.

14.    (Original)  The method of claim 12, wherein said one or more ions determined in step (d) comprise one or more fragment ions selected from the group of ions with mass to charge ratios (m/z) of 570.0 ± 0.5, 456.0 ± 0.5, 293.0 ± 0.5, and 133.0 ± 0.5.

15.    (Currently Amended)  The method of claim 12, wherein said one or more ions determined in step (d) comprise one or more fragment ions from an alkylated insulin A chain precursor ion with a mass to charge ratio (m/z) of 1306.0 ± 0.5 [[and]] or one or more fragment ions from an alkylated insulin A chain precursor ion with m/z of 871.0 ± 0.5.

16.	(Original)  The method of claim 15, wherein said one or more fragment ions from each alkylated precursor ion comprise one or more fragment ions selected from the group consisting of ions with m/z of 570.0 ± 0.5, 456.0 ± 0.5, 293.0 ± 0.5, and 133.0 ± 0.5.

The following is an examiner’s statement of reasons for allowance: The art of record fails to teach or fairly suggest that insulin can be measured by mass spectral analysis if the A chains of insulin using the claimed steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to mass spectral analysis of insulin A chain.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797